Citation Nr: 1742299	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  14-38 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a dental condition for compensation purposes, to include as the result of exposure to ionizing radiation. 

2.  Entitlement to service connection for a dental condition for treatment purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1957 to February 1961.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).

A claim of service connection for a dental condition is also a claim for VA outpatient dental treatment under 38 C.F.R. § 3.381 (2016).  See Mays v. Brown, 5 Vet. App. 302 (1993).  In dental claims, the RO adjudicates the service connection claim for compensation purposes and the VA Medical Center adjudicates the claim for outpatient treatment.  Because this matter stems from an adverse determination by the RO, the appeal is limited to the issue of service connection for a dental condition for the purpose of compensation.  

The claim of service connection for a dental condition for the purpose of obtaining VA outpatient dental treatment is REFERRED to the agency of original jurisdiction (AOJ) for additional referral to the appropriate VA medical facility.  See 38 C.F.R. § 17.161.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The evidence of record indicates that the Veteran suffers from a dental condition that is not compensable. 





CONCLUSION OF LAW

The criteria for an award of entitlement to service connection for a dental condition for compensation purposes have not been met   38 U.S.C.A. §§ 1131, 1712; 38 C.F.R. §§ 3.381, 4.150 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a veteran in developing information and evidence necessary to substantiate their claim.  Under 38 U.S.C.A. § 5103(a), VA must notify a veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence a veteran is expected to provide.  

By correspondence dated February 2012, VA notified the Veteran of the information required to substantiate his claim of entitlement to service connection for a dental condition.  

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  See 38 U.S.C.A. § 5103A(a), (b) and (c).  The RO has obtained the Veteran's VA medical records and private treatment records.  

The RO attempted to obtain the Veteran's relevant service treatment records, but was unable to do so.  In February 2011and March 2011, the RO requested the Veteran's service treatment records and was informed that the records were "fire related."  In March 2011, the Veteran was informed that his service treatment records may have been destroyed in a 1973 fire which occurred at the National Personnel Records Center (NPRC), and was asked to complete a request for information needed to reconstruct medical data (NA Form 13055), which the Veteran completed and returned.  In January 2011, the NPRC informed the Veteran that his service records were "at one time filed in a records collection that has been transferred to the legal custody of our VA medical Facility in Milwaukee for an examination.  However, this record is charged out and has not been returned to our file area."  The Veteran submitted another NA Form 13055 in March 2012.  That same month, the RO requested records related to the Veteran's exposure to radiation, and was informed that the records were also "fire related" and could not be reconstructed.  In August 2012, the NPRC informed the Veteran that his service records may have been destroyed in the 1973 fire and could not be reconstructed in full, but were able to provide a separation document.  An August 2012 search for records by the RO, to determine whether VA had possession of records transferred from the NPRC to the RO, revealed that VA did not possess the Veteran's service treatment records.  The Board notes that the Veteran has submitted service treatment records and service personnel records.  

The Board will adjudicate the Veteran's claim without the benefit of his full service records, mindful of a heightened duty to consider the applicability of the benefit of the doubt doctrine.  The Board notes that the legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

The Board acknowledges that the Veteran was not afforded a VA examination with regard to his dental claim, and that no VA medical opinion has otherwise been obtained.  As discussed below, the evidence fails to demonstrate that that the Veteran suffers from a dental condition that is eligible, by law, of supporting a claim for service connection for compensation purposes.  Therefore, a VA examination and medical opinion are not necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing when VA's duty to provide an examination or obtain a medical opinion is triggered).  The Board concludes that no further assistance to the Veteran in developing the facts pertinent to this claim is required.  



II.  Legal Criteria

Generally, direct service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1154 (a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or cause when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection for a disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Davis v. Brown, 10 Vet. App. 209 (1997); Rucker v. Brown, 10 Vet. App. 67 (1997).  First, there are certain types of cancer that are subject to presumptive service connection when present in radiation-exposed veterans.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be service connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Disability compensation is only available for certain types of dental and oral conditions, including chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  See 38 C.F.R. § 4.150; see Simington v. West, 11 Vet. App. 41, 44 (1998).

Dental conditions such as treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease may be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment but will not be considered for compensation.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.  


III.  Facts and Analysis 

The Veteran seeks entitlement to service connection for a dental condition, as well as a new dental prosthetic by way of service connection for dental treatment.  He attributes this dental condition to in-service exposure to ionizing radiation.

A January 1961 Report of Medical Examination upon discharge indicates that the Veteran suffered from "severe tooth trouble" in 1958 resulting in "full upper extraction" of nine teeth.  The report indicates that the Veteran had one upper tooth (#1) rated as "[r]estorable," and two lower teeth (#32 and #17) rated the same.  He was missing four lower teeth (#31, #30, #19, and #18) and nine upper teeth (#3, #4, #5, #6, #7, #8, #9, #10, and #12) at the time of the examination.  The report indicates that the nine upper teeth extracted in 1958 were replaced by dentures.  Despite the tooth loss, the examiner rated the Veteran's mouth and throat as normal.

The Veteran states that he lost his "front upper teeth" sometime between May and June of 1958, over the course of several days.  He adds that a dentist was able to pull his teeth out "with his fingers[,]" following days of gum soreness and "puss running out around [his] teeth."  

The Veteran states that his tooth condition may be the result of an incident that involved an "H" bomb accidentally dropping through the bomb doors of the Veteran's aircraft, apparently during maintenance, when "the ring-out crew flipped the bomb release switch instead of the bomb door release."  The Veteran reports that he remembered suffering from a condition affecting his teeth shortly after this incident, and that his in-service tooth loss may be attributable to ionizing radiation exposure suffered following the accident. 

A medical opinion letter provided by a dentist who served on the same base as the Veteran, albeit not during the Veteran's period of service, indicates that the Veteran suffered from an "acute case of periodontal disease, resulting in the loss of nine teeth."  The author of the medical opinion letter notes that he did not see or treat the Veteran during the Veteran's service, and that he could "not attest to the cause of [the Veteran's] severe case." 

The Board notes that the Veteran has not submitted dental records that evidence the current nature of his dental condition, and has not reported loss of teeth due to the loss of substance of the body of the maxilla or mandible, which cannot be restored by suitable prosthesis, with bone loss as a result of trauma or disease (excluding periodontal disease).  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It does not appear that the Veteran has obtained dental treatment through VA.

The sole medical opinion of record on the issue indicates that the Veteran suffered from in-service tooth loss as a result of acute periodontal disease.  Periodontal disease may only be considered service-connected for the purpose of establishing eligibility for outpatient dental treatment and not for compensation purposes.  See 38 C.F.R. § 3.381(b).  Moreover, the Veteran does not appear to contend that his missing teeth cannot be restored by suitable prosthesis because he seeks (and already uses) prosthesis to replace his missing upper teeth.  Replaceable missing teeth, as with periodontal disease, will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment and not for compensation purposes.  See id.

The Board has considered the Veteran's argument that his dental condition is the result of an in-service incident which may have resulted in exposure to ionizing radiation, including evidence submitted to demonstrate that radiation (at least the kind used to treat certain types cancer through modern medical practices, as opposed to the type of radiation emitted from a nuclear weapon contemporaneous to 1958) may result in tooth loss.  However, the Veteran's dental condition, manifested by replaceable missing teeth, is not eligible for compensable under the Rating Schedule.  See 38 C.F.R. §§ 3.381, 4.150.  

Because the evidence of record indicates that the Veteran seeks service connection for replaceable missing teeth due to periodontal disease, which may only be considered service-connected to establish eligibility for outpatient dental treatment and not for compensation purposes, the claim for service connection for a dental condition for compensation purposes must be denied.


ORDER

Entitlement to service connection for a dental condition for purposes of compensation is denied.





____________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


